Citation Nr: 0026197	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a prostate condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1974 to May 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied service 
connection for a prostate condition.


FINDING OF FACT

Benign prostatic hypertrophy had its onset in service.


CONCLUSION OF LAW

Benign prostatic hypertrophy was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1974 to May 1995.

Service medical records show that the veteran was treated for 
prostate problems.  A report of treatment in March 1997 shows 
that the veteran had benign prostatic hypertrophy (BPH) that 
was treated with medication.

The veteran underwent a VA medical examination in February 
1998.  A history of prostatitis that was treated with 
antibiotic and Hytrin was noted.  His genitourinary 
examination was normal.  

A VA report of the veteran's outpatient treatment in August 
1998 shows that the veteran was seen for evaluation of his 
prostate problems.  He gave a history of prostate problems 
that were controlled with medication.  The assessment was BPH 
by history and he was recommended to return for evaluation 
when his past medical records were available.

A VA report of surgical consultation in March 1999 shows that 
he was on terazosin for prostate problems.  

The veteran underwent a VA medical examination in March 1999.  
He reported being under treatment for prostate trouble.  He 
reported urinary frequency.  His prostate gland was enlarged.  
It was noted that he had benign enlargement of the prostate.


B.  Legal Analysis

The appellant's claim for service connection for a prostate 
condition is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran was 
treated for BPH with medication in 1997.  The post-service 
medical records reveal that he has had continuous prostate 
problems since separation from service, that he is currently 
on medication, and that his prostate is enlarged.

After consideration of all the evidence, the Board finds that 
it shows the presence of BPH that had its onset in service.  
38 C.F.R. § 3.303(b).  Hence, service connection is warranted 
for this condition.

The Board notes that relevant medical evidence was received 
with regard to the veteran's claim for service connection for 
a prostate condition after issuance of the statement of the 
case to the veteran that was not considered by the RO.  The 
evidence also fails to show that the veteran or his 
representative waived initial consideration of this evidence 
by the RO.  Due process generally requires that the RO 
initially consider all relevant evidence received in 
connection with a claim for benefits. 38 C.F.R. §§ 19.31 and 
20.800 (1999).  In this case, however, there is no prejudice 
to the veteran in appellate review of this evidence without a 
remand of the case to the RO for initial consideration of the 
evidence because the requested benefit was granted.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).



ORDER

Service connection for benign prostatic hypertrophy is 
granted.




		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


